Citation Nr: 1825889	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  16-31 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disability, to include as secondary to lumbar spondylosis.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to an initial rating in excess of 70 percent for major depressive disorder.

4.  Entitlement to an effective date prior to November 12, 2013, for the grant of service connection for major depressive disorder.

5.  Entitlement to a compensable rating for bilateral plantar fasciitis prior to November 27, 2012, and of 10 percent disabling thereafter.  

6.  Entitlement to a compensable rating for right knee patellofemoral syndrome with strain.

7.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to August 1996, February 2003 to February 2004, June 2008 to September 2008, October 2008 to November 2009, and January 2010 to September 2010.

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2014 and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the issue of entitlement to a TDIU has been raised by the Veteran and is part and parcel of the Veteran's increased rating claims. Accordingly, the Board has jurisdiction of the issue.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board notes that in the August 2014 rating decision, the RO granted a staged, increased rating of 10 percent for bilateral plantar fasciitis effective November 27, 2012.  The Veteran perfected an appeal as to the assigned disability rating and effective date for the grant of a 10 percent rating.  The issue of entitlement to an earlier effective date for the grant of a 10 percent rating for plantar fasciitis, however, is part and parcel of the increased rating claim on appeal.  As the Veteran's ratings have already been staged, the Board shall determine the propriety of both the dates of the stage and the ratings assigned for the entire appeal period.  Thus, the question of whether an earlier effective date for the grant of a higher rating of 10 percent for bilateral plantar fasciitis will be adequately addressed in the increased rating context and need not be considered as a separate issue.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a left knee disability and a low back disability, and entitlement to higher ratings for major depressive disorder, bilateral plantar fasciitis, and right knee patellofemoral syndrome with strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a left knee disability was previously denied by an August 2011 rating decision; the Veteran did not appeal the decision and VA was not in actual or constructive receipt of documentation constituting new and material evidence within the one-year appeal period.

2.  Additional evidence received since the August 2011 rating decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disability, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran filed a claim for service connection for major depressive disorder on November 12, 2013; there was no formal or informal claim received prior to the date.

4.  From April 20, 2014, the Veteran's service-connected disabilities have precluded him from securing and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The August 2011 rating decision denying service connection for a left knee disability is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for a left knee disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for an effective date earlier than November 12, 2013, for the award of service connection for major depressive disorder have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

4.  The criteria for a TDIU, from April 20, 2014, have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Any error in notice or assistance on the petition seeking to reopen a claim of service connection for a left knee disability or entitlement to a TDIU is harmless given the favorable determinations.
Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist regarding the effective date claim being decided herein.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
General Criteria

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, including degree of disability, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or does not show, with respect to the claim.

New and Material Evidence

A claim for service connection for a left knee disability was originally denied in an August 2011 rating decision on the basis that there was no nexus between the Veteran's patellofemoral syndrome and service.  In August 2011, the RO notified the Veteran of its decision, and of his appellate rights.  The Veteran did not appeal the decision, nor did VA actually or constructively receive any new and material evidence within a year following notification.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103.  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C. §§ 7104, 7105.  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence must be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118 (2010).

If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.
	
Here, the evidence received since the August 2011 RO decision includes a May 2014 opinion stating the Veteran's "knee problems began while in service."  As the opinion indicates there is a nexus between the Veteran's left knee and service, it relates to the element of a service connection claim that was missing at the time of the last RO decision in August 2011.  This evidence was not before adjudicators when the Veteran's claim was last denied in August 2011 and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disability, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.

Earlier Effective Date

Major Depressive Disorder

In a July 2014 rating decision, the Veteran was granted service connection for major depressive disorder, effective November 12, 2013, the date of receipt of his claim.

Generally, the effective date of an award of a claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).

The Veteran filed a claim for depression due to right knee and plantar fasciitis disabilities which was received on November 12, 2013.  As service connection for major depressive disorder was granted from the date of the Veteran's claim, the Board has considered whether any prior communication may be construed as a claim or informal claim for service connection for major depressive disorder.

Regulations defining a "claim" were revised, effective March 24, 2015.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014).  The revision eliminated informal claims and required claims on specific forms.  In this case, however, the applicable regulations are those prior to the revision, as this claim was pending prior to March 24, 2015.  As such, the Board will apply the regulations effective prior to March 24, 2015 regarding defining a claim.  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  

The Board does not find that there are any previous communications that can be construed as a claim for depression or any acquired psychiatric disorder.  In July 2010, the Veteran had filed claims for increased ratings for shin splints and hypertension, and service connection for gum disease and hearing loss, but the submission did not indicate an intent to apply for service connection for a psychiatric disorder.  

The Veteran asserted that he is entitled to an earlier effective date for the grant of major depressive disorder in a May 2015 notice of disagreement, but he has not provided any specific argument as to why an earlier effective date is warranted.

The Board finds that the Veteran is not entitled to an effective date for the award of service connection for major depressive disorder prior to November 12, 2013.  As noted above, the effective date of an award of a claim is generally the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  The Veteran's claim for major depressive disorder was received on November 12, 2013, the effective date of service connection.  No previous correspondence from the Veteran can be construed as a claim, either formal or informal, for service connection for major depressive disorder.  Therefore, the Board finds that the claim for an effective date prior to November 12, 2013, for the grant of service connection for major depressive disorder must be denied.




TDIU

As noted in the Introduction, the Veteran has raised the issue of TDIU, and it is part and parcel of his increased rating claims.  For the reasons that follow, the Board finds that a TDIU is warranted from April 20, 2014.

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from common etiology will be considered as one disability.  38 C.F.R. § 4.16(a). 

The Veteran's service-connected disabilities include major depressive disorder, rated as 70 percent disabling; hypertension, rated as 10 percent disabling; bilateral plantar fasciitis, rated as 10 percent disabling; right lower venous varicosities, rated as noncompensable; left lower venous varicosities, rated as noncompensable; and right knee patellofemoral syndrome with strain, rated as noncompensable.  The Veteran has a combined rating of 80 percent from November 12, 2013.  Thus, the schedular requirements for a TDIU rating are met.  The question remaining is whether the Veteran's service-connected disabilities (alone) render him incapable of participating in a substantially gainful occupation. 

The central inquiry in a claim for TDIU is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In this case, for the reasons discussed below, the Board finds that the evidence of record supports a finding that the Veteran's service-connected disabilities are of sufficient severity to render him unable to follow a substantially gainful occupation from April 2014.

A January 2014 VA treatment record indicates the Veteran had a history of working for a solar panel company installing panels, but was laid off in December.  At that time, he was working as a day laborer.

A March 2014 VA treatment record indicates the Veteran reported working 4 days or so a week.  Another March 2014 VA treatment record indicated the Veteran worked at the National Guard.  

In April 2014, the Veteran was admitted for VA in-patient treatment following a suicide attempt.  The Veteran cut his wrists due to depression.  He denied active suicidal or homicidal ideation.  

A May 2014 VA treatment record indicated the Veteran had been unemployed since Easter, which was on April 20, 2014.  Prior to that, he was employed only by temporary agency assignment.  Another May 2014 VA treatment record indicates the Veteran reported financial difficulty since retiring from the military.  He stated he had tried working a couple of jobs but they were not long-lasting.  He reported being terminated from his most recent job because of mental health issues, just prior to being admitted for in-patient mental health treatment.  

A May 2014 VA mental examination report reflects that the Veteran had a diagnosis of major depressive disorder that caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran had symptoms of depressed mood, anxiety, suspiciousness, mild memory loss, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, and impaired impulse control.  The Veteran also had symptoms of impaired concentration, decreased appetite and weight, and fatigue due to major depressive disorder.  On examination, the Veteran was fairly groomed.  He was oriented and had fair to good eye contact.  Speech and psychomotor activity were normal.  The Veteran's affect was constricted, but he was able to smile, he appeared anxious.  His mood was dysphoric and his thought process was logical.  He denied having current suicidal or homicidal ideation or delusions.  His judgment/insight was impaired/fair to good.

A September 2016 private psychologist found that the Veteran had "major depressive disorder, recurrent, severe type with anxious distress features and his said mental condition is severe enough to disable and prevent him from sustaining substantial, gainful employment activity uninterrupted through the present."  The private psychologist stated that the examination showed the Veteran cannot sustain the stress from a competitive work environment or be expected to engage or adequately function in gainful work activity uninterrupted through present due to his major depressive disorder, recurrent, severe type with anxious distress features.  The psychologist noted that the Veteran's near continuous depression, anxiety and irritable moods would as more likely than not increase the Veteran's likelihood of being unmotivated, lack of interest in work, flat affect, unproductive, poor concentration, and low energy levels.  The Veteran would be hypersensitive emotionally to criticism, have increased difficulty meeting quotas or deadlines, and have excessive tardiness.  The psychologist also found the Veteran's history of suicidal thoughts and attempt, chronic sleep impairment, inability to establish and maintain effective social and work relationships, memory and concentration problems, and difficulty adapting to stressful work or work-like environments would prevent the Veteran from being employable.  As the private psychologist provided a full rationale for the opinion consistent with the evidence of record, the Board finds the opinion to be highly probative.

A November 2016 private Vocational Consultant opinion reflects that the evaluator opined that, "The Veteran is totally and permanently precluded from performing work at a substantial gainful level due to the severity of his service connected major depressive disorder; hypertension; bilateral plantar fasciitis; left and right lower venous varicosities and right knee patellofemoral syndrome and the record supports this finding as far back as the date of the filing."  The Vocational Consultant reviewed the Veteran's records and noted that the Veteran had a combination of physical and emotional conditions which interact in terms of severity level. The Consultant stated that the major area of limitations appeared to be mental and physical activity involved in sustaining work, which is extremely limiting for the Veteran.  The Consultant also noted a December 2010 VA examination report indicated the Veteran's shin splints and knee problem affected his usual daily activities including pain when he ran for a significant distance.  The Vocational Consultant's opinion included a full rationale consistent with the evidence of record.  Therefore, the Board finds the opinion to have significant probative value.

The Board finds that the Veteran's service-connected disabilities, in particular his major depressive disorder, preclude him from securing or following a substantially gainful occupation since the last time he worked, April 20, 2014.  The September 2016 private psychologist stated that the examination showed the Veteran cannot sustain the stress from a competitive work environment or be expected to engage or adequately function in gainful work activity uninterrupted through present due to his major depressive disorder, recurrent, severe type.  The November 2016 private Vocational Consultant opinion also reflects that the evaluator opined the Veteran is totally and permanently precluded from performing work at a substantial gainful level due to the severity of his service-connected disabilities.  The Veteran was admitted for in-patient mental health treatment following a suicide attempt in April 2014.  The May 2014 VA mental examination report indicates the Veteran had major depressive disorder that caused occupational and social impairment with deficiencies in most areas.  The Veteran's work history indicates he worked as a laborer.  Therefore, his other service-connected disabilities, including his right knee disability and plantar fasciitis could also impact his ability to work in physical occupations.  

The ultimate question of whether a Veteran is capable of securing or following substantially gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013). 

Based on the foregoing, the Board finds that the overall evidence of record shows the Veteran would have difficulty with most occupations due to his service-connected disability symptoms, particularly his major depressive disorder.  Therefore, the Board concludes the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  The evidence indicates that the Veteran has been unemployed since April 20, 2014.  Therefore, resolving any reasonable doubt in favor of the Veteran, the Board finds that entitlement to a TDIU is warranted from April 20, 2014.


ORDER

New and material evidence having been received, the claim for service connection for a left knee disability is reopened; to this extent only the appeal is granted.

Entitlement to an effective date prior to November 12, 2013, for the grant of service connection for major depressive disorder is denied.

Entitlement to a TDIU from April 20, 2014, is granted, subject to regulations governing the payment of monetary awards.


REMAND

Back and Left Knee Disabilities

The Veteran has asserted that he has back and left knee disabilities that are related to his service-connected right knee patellofemoral syndrome and plantar fasciitis.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In the present case, the record contains May 2014 and July 2014 VA opinions.  The Board finds, however, that the opinions are inadequate.  As noted above, May 2014 opinion states the Veteran's "knee problems began while in service."  Although the VA examiner's statement indicates the Veteran's knee problems are related to service, the VA examiner did not specify if it was the left knee that is related to service or provide a rationale for the opinion.  Notably, the Veteran is service-connected for a right knee disability.  The rationale is also inconsistent with a July 2005 report of medical history indicating the Veteran denied having knee trouble.  In the May 2014 opinion, the VA examiner opined that the Veteran's low back disability is not related to service.  The rationale was that "there was no evidence of back problems during service.  His history was that the back problem began after service."  This statement is inconsistent with an October 2003 service treatment record, which indicates the Veteran complained of lower back pain and was diagnosed with low back strain.  

The July 2014 VA opinion indicates in effect, that it is unlikely that the Veteran has a low back or left knee disability that is related to his service-connected right knee patellofemoral syndrome and plantar fasciitis.  However, the VA examiner only addressed whether the Veteran's conditions were caused by his service-connected right knee or plantar fasciitis conditions.  The VA examiner did not address whether the conditions were aggravated by his service-connected disabilities.  Service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310(a).  A new examination and opinion addressing service connection on a direct and secondary basis-based on full review of the record and supported by stated rationale-is needed to fairly resolve the appellant's claims for service connection for the low back and left knee disabilities.  The Board also finds that clarification is necessary as to the Veteran's low back diagnosis as the May 2014 VA examination report indicates the Veteran had not been diagnosed with a back disability.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  

Plantar Fasciitis

In regard to the Veteran's claim for a higher rating for plantar fasciitis, a May 2016 VA Nursing Note reflects that the Veteran requested a consult to podiatry.  He stated that he needed new insoles.  He noted he had been seen by podiatry in 2014 and had X-rays at that time.  The Veteran's VA treatment records that have been associated with the claims file date to June 2016.  The Veteran was seen at the VA Infectious Disease Clinic in May 2016, but there is no podiatry consultation of record since the May 2016 request.  As there may be VA treatment records that are relevant to the Veteran's claim for a higher rating for plantar fasciitis that have not been associated with the claims file, the claim must be remanded to obtain VA treatment records from June 2016 to the present.

Further, the May 2016 Nursing Note indicates the Veteran's foot disability may have worsened.  The Veteran's last VA examination of his service-connected plantar fasciitis was in May 2014, nearly four years ago.  Therefore, the claim must be remanded for a new VA examination addressing the current symptoms of plantar fasciitis.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Right Knee Patellofemoral Syndrome

VA treatment records also indicate the Veteran's right knee disability may have worsened.  A March 2015 VA treatment record noted that the Veteran had right knee swelling.  An April 2016 VA treatment record noted the Veteran had knee pain, bilateral, "OA" (osteoarthritis).  The Veteran's last VA examination of his service-connected right knee patellofemoral syndrome was in May 2014.  Therefore, the claim must be remanded for a new VA examination addressing the current symptoms of his right knee patellofemoral syndrome.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer, 10 Vet. App. at 403, Green, 1 Vet. App. at 124.

Major Depressive Disorder- Social Security Records

The evidence of record indicates that the Veteran applied for Social Security disability benefits in 2016 and had a hearing in June.  As the Veteran has asserted that he is unable to work primarily due to his major depressive disorder, the records may be relevant to his increased rating claim.  Thus far, it does not appear that any attempt has been made to obtain a complete copy of the Social Security Administration (SSA) records.  Because the records from SSA could contain information pertinent to the issues on appeal, efforts should be made to procure them.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).
Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request and obtain from the SSA all documents pertaining to any application by the Veteran for SSA disability benefits, including any decisions and/or determinations, and all supporting medical documentation utilized in rendering any decision or determination.

2.  Obtain and associate with the claims file VA treatment records from June 2016 to the present, to include any VA podiatry clinic records.

3.  After receiving all additional records, provide the Veteran an appropriate VA examination to determine the nature, extent, and etiology of the Veteran's (i) low back and (ii) left knee disabilities.  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

The examiner should clearly identify all current chronic disabilities of the (i) back and/or (ii) left knee that have existed since November 2013.  If it is determined that the Veteran does not have a diagnosable disability for the back or the left knee, then address whether any pain in the back or left knee causes functional impairment.

Then, with respect to each such diagnosed disability (or pain causing functional impairment), the physician should render an opinion, consistent with sound medical judgment, as to the following:

A)  Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed (i) back and (ii) left knee disability (including, if a low back or left knee disability is not diagnosed, any low back or left knee pain that is shown to cause functional impairment) is related to the Veteran's service, to include the back and knee pain noted in October 2003 and May 1995 service treatment records?

B)  Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed (i) back and (ii) left knee disability (including, if a low back or left knee disability is not diagnosed, any low back or left knee pain that is shown to cause functional impairment) was caused by the Veteran's service-connected right knee disability and/or plantar fasciitis?

C)  Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed (i) back and (ii) left knee disability (including, if a low back or left knee disability is not diagnosed, any low back or left knee pain that is shown to cause functional impairment) was aggravated (that is, any increase in severity beyond the natural progression of the condition) by the Veteran's service-connected right knee disability and/or plantar fasciitis?  

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.
4.  After receiving all additional records, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of the service-connected bilateral plantar fasciitis.  The electronic claims file must be made available to the examiner for review in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished.  Any appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.

5.  After receiving all additional records, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of the service-connected right knee patellofemoral syndrome.  The electronic claims file must be made available to the examiner for review in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished.  Any appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


